Citation Nr: 1226992	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-14 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran has been diagnosed with PTSD related to in-service sexual trauma that has been corroborated by credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident, such as: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes following the claimed assault (including a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes).  38 C.F.R. § 3.304(f)(5).

The Veteran contends that she suffers from PTSD as a result of being gang-raped in service.  She describes the incident as having occurred in December 2003 shortly after her service entry.  She alleges that she was in the laundry room doing laundry when someone came up behind her and grabbed her, and then she was knocked down and hit her head and was knocked out.  She states that the next thing she remembers is waking up and it was light outside (when it had been dark outside when she went in), her pants were down to her knees, and her shirt and pants had buttons ripped off of them.  She alleges that she ran outside and reported the incident to a sergeant, but he told her she was a disgrace to the military and instructed her to go to the dorms and clean up.  She states that she went to her dorm, took a shower, and stayed in the bathroom all day hiding in a ball in the corner.

Service treatment records document the following findings.  Six days after her service entry in December 2003, the Veteran presented to the emergency care department with heavy vaginal bleeding and crampy abdominal pain for the past three days.  The reason for her vaginal bleeding was noted to be unclear, as an ultrasound was within normal limits and a pregnancy test was negative.  In January 2004, she reported having abdominal pain for three weeks, and indicated that she was currently experiencing changes in appetite, dizziness, nausea/vomiting, and changes in bowel or bladder function.  The likely source of her abdominal pain was noted to be abdominal muscle strain.  A pregnancy test was negative, and dipstick testing revealed a urinary tract infection.  Five days later in January 2004, the Veteran was assessed with bacterial vaginosis.  She stated that she wanted to go home on leave and reported that she was having social issues at home.  In April 2004, she complained of frequent urination and vaginal pain.  Later in April 2004, she complained of headaches and reported she had been "stressed" and was having trouble sleeping.

Three months after her discharge from service, in August 2004, the Veteran underwent a VA general medical examination.  She denied any history of depression or anxiety at that time, but cried several times and became very emotional about her time spent in the military.  She mentioned that while she was in the military her husband ran off with another woman.

A December 2004 VA treatment record notes the Veteran's tearful report of enduring sexual trauma in the military, but she stated that she did not want to go to the mental health clinic.

At a September 2006 VA joints examination, the Veteran stated that she had missed work due to depression.  She was referred to behavioral health based on the interview and her psychosocial reactions during this examination.

VA treatment records dating since October 2006 note the Veteran's reported history of military sexual trauma as well as diagnoses of PTSD and recurrent major depressive disorder.

A February 2007 Air Force Base treatment record noted that the Veteran had a three-year history of depression following sexual assault, as well as a history of a suicide attempt in December 2006; she was assessed with recurrent major depression.  A March 2007 Air Force Base treatment record noted her report of having depression and PTSD related to sexual assault three years prior; she was assessed with chronic PTSD.  A July 2007 Air Force Base treatment record documented the Veteran's request for a psychology referral to a woman therapist for PTSD.

The Veteran was scheduled for a VA PTSD examination in October 2007.  She showed up for the appointment, but then left the facility because she did not want to be seen by a male examiner.  She asked to be rescheduled for this examination with a female examiner.

In February 2009, the Veteran underwent a VA PTSD examination conducted by a female examiner who is a VA psychologist.  The Veteran reported that her psychiatric symptoms all began after she was sexually assaulted in an in-service gang rape in December 2003.  The examiner observed that the Veteran was unable to do basic attention/concentration tasks during the interview, whereas her claims file has academic records indicating straight As in college.  The examiner noted that there appears to have been a marked decline in functioning that occurred after the Veteran's brief military service.  The examiner diagnosed the Veteran with PTSD with depression.  The examiner opined that it is at least as likely as not that the Veteran's PTSD symptoms and functional impairment result from a sexual assault occurring while in the military.

In April 2009 statements, the Veteran's father, mother, and sister described how the Veteran thrived as a happy and healthy person before entering military service, and how she has completely changed since; becoming severely withdrawn and fearful as a result of her military experience.

The evidence of record establishes that the Veteran has been diagnosed with PTSD related to in-service sexual trauma that has been corroborated by credible supporting evidence.  Her service treatment records dating since December 2003 document pregnancy testing; treatment for vaginal bleeding, urinary tract infection, bacterial vaginosis, frequent urination, vaginal pain, stress, and trouble sleeping; and her request to go home on leave and report of having social issues at home.  She became very emotional about her time spent in the military when being examined in August 2004 (only three months after service discharge), and first reported her military sexual trauma to a treatment provider in December 2004 (only seven months after service discharge).  She has consistently reported military sexual trauma and has been diagnosed with PTSD and recurrent major depressive disorder since October 2006, and her aversion to male examiners is evident in the record.  The February 2009 examiner, a VA psychologist, diagnosed the Veteran with PTSD with depression, and opined that it is at least as likely as not that the Veteran's PTSD symptoms and functional impairment result from a sexual assault occurring while in the military.  The Veteran's father, mother, and sister have all shared their personal accounts of the Veteran's decline in mental health as a result of her military service.  See 38 C.F.R. § 3.304(f)(5).

The evidence supports the claim, and there is no evidence to the contrary.  Service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


